



EXHIBIT 10.3


SEMGROUP CORPORATION


Board of Directors
Compensation Plan


Effective June 1, 2018


Total annual compensation for the non-executive Board members of SemGroup
Corporation will be paid both in a retainer (either in cash or in equity, or a
combination thereof) and in an equity grant of SemGroup Corporation.
 
Total Compensation 1
   Annual  Retainer 2, 3, 4
Annual Equity Grant 4
Non-Executive Chairman of the Board
$309,000
$137,000
$172,000
Chairman - Audit Committee
$247,000
$112,500
$134,500
Members - Audit Committee
$222,000
$100,000
$122,000
Chairman - Nominating/Governance Committee
$237,000
$107,500
$129,500
Chairman - Compensation Committee
$242,000
$110,000
$132,000
Members - Nominating/Governance Committee
$222,000
$100,000
$122,000
Members - Compensation Committee
$222,000
$100,000
$122,000
Members - Board Only
$222,000
$100,000
$122,000





A.
Board members will receive the Annual Equity Grant as restricted stock which
shall fully vest on the first anniversary date of the grant.

B.
Board members must retain 100% of all stock awarded under this plan until a
minimum ownership level of vested shares equal in value to 4x’s the Annual
Retainer for Members - Board Only as set forth above has been achieved;
provided, however, (i) that Board members will be able to sell shares to cover
tax liability associated with fully-vested or vesting of restricted shares and
(ii) that vested shares can be transferred: (1) to his or her revocable grantor
trust in which such Director is the sole primary beneficiary; (2) to a trust
maintained for the benefit of the spouse or minor child of the Director of which
the Director serves as trustee; and (3) to the spouse of the director to be held
in common ownership with such Director.

C.
Each Board member shall receive the highest Total Compensation he or she is
entitled to pursuant to the above table. No Board member shall be entitled to
compensation from more than one row of the table set forth above.

D.
The number of shares of restricted stock received shall be determined by
dividing the dollar amount of the grant by the value of a share of common stock
on the date the grant is made.

E.
Board members will receive in June of each plan year, which shall commence on
June 1 of each year, their Annual Retainer and Annual Equity Grant. The Annual
Retainer and Annual Equity Grant shall be pro-rated for any Director whose
service commences after June 1 of a plan year.

______________


1 
Total compensation is the sum of the Annual Retainer and Annual Equity Grant
paid on an annual basis.

2 
Board members may elect, on or prior to December 31 of the calendar year
preceding the plan year, to receive the Annual Retainer in either cash,
fully-vested restricted stock, or a combination thereof. If a Board member does
not make such an election, the entire amount of the Annual Retainer will be paid
in cash.

3 
The Annual Retainer to be paid in cash can be voluntarily deferred in increments
of 5% subject to compliance with the SemGroup Corporation Non-executive
Directors’ Compensation Deferral Program, which is attached as Attachment A
hereto and hereby incorporated herein by reference.

4 
All equity grants will be made under the SemGroup Corporation Equity Incentive
Plan.




